DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This is a second non-final rejection. This Office Action supersedes the previous Office action as discussed in the interview filed on 02/12/2021.

Election/Restrictions
 	Applicant’s election without traverse of Group I (claims 12-23) in the reply filed on 10/05/2020 is acknowledged.
 	Claims 1-2, 6-10 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2020.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 	Claim 23 recites “the maximum set-point temperature delta is 10 degrees Fahrenheit”. However, Claim 23 depends on claim 22. If the second temperature set-point is equal to an overall maximum temperature then there is no maximum set-point temperature delta. That is, Claim 23 conflict with claim 22. For examining purpose, examiner has interpreted that “the maximum set-point temperature delta is 10 degrees Fahrenheit is required if the overall maximum temperature is not the second temperature set-point”. 


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  

 	Claim 12 is rejected under 35 U.S.C. 102 a1 as being anticipated by French et al. (US 2013/0136834).
	Regarding claim 12, French et al. discloses “a method of filtering a cooking medium in a fryer” (abstract) comprising: 
 set-point during a cooking cycle” (para.0040, i.e., an initial par-fry oil temperature of 353F);
 	“determining if a filtration cycle is scheduled to follow the cooking cycle; and 
 	in response to determining the filtration cycle is scheduled to follow the cooking cycle” (this limitation is treated as contingent limitation because the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04.  In this case, the claim invention can be practice without performing filtration cycle. Please noted that para.0027 discuss about the recirculation cycle for maintain oil temperature but this does not suggest the filter the used oil or filtration cycle), 
 	“controlling the temperature of the cooking medium in the fry pot during at least a portion of the cooking cycle using a second temperature set-point that is higher than the first temperature set-point” (para.0040, i.e., then removed from the batch fryer and dipped in oil at an initial finish-fly temperature of about 390 F which is higher than the first temperature set point 353 F).


 	Claim 12 is rejected under 35 U.S.C. 102 a1 as being anticipated by Reeser et al. (US 2011/0287154)
	Regarding claim 12, Reeser et al. discloses “a method of filtering a cooking medium in a fryer” (abstract) comprising: 
 set-point during a cooking cycle” (para.0103, i.e., decreasing the temperature of the volume of cooking oil to the second temperature comprises reducing or terminating the flow of heating the volume of cooking oil. Examiner interpreted that the second temperature is a first temperature set-point during a cooking cycle);
 	“determining if a filtration cycle is scheduled to follow the cooking cycle; and 
 	in response to determining the filtration cycle is scheduled to follow the cooking cycle” (abstract, i.e., after use in cooking, used cooking oil is drained from the cooking through and filtered (e.g., using a drum filter) before being recirculated into the heat source.  As noted in abstract, the filtration cycle is scheduled to follow the cooking cycle because filter the cooking oil after cooking cycle is required. Para.0103-0104 discussed about the temperature is increasing from second temperature to a third temperature during the cooking cycle that is prior to the filtration cycle), 
 	“controlling the temperature of the cooking medium in the fry pot during at least a portion of the cooking cycle using a second temperature set-point that is higher than the first temperature set-point” (para.0104, i.e., the method continues with a step of increasing the temperature of volume of cooking oil to a third temperature … in the present method, the speed at which the temperature raises from the second temperature to the third temperature can be controlled. Examiner interpreted that the third temperature is a second temperature set-point during a cooking cycle).
 	


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 13, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Reeser et al. (US 2011/0287154) in view of French et al. (US 2013/0136834)
 	Regarding claim 13, Reeser et al. discloses “controlling the temperature of the cooking medium in the fry pot during the cooking cycle using the second temperature set-point” (para.0104, i.e., the method continues with a step of increasing the temperature of volume of cooking oil to a third temperature … in the present method, the speed at which the temperature raises from the second temperature to the third temperature can be controlled.)
Reeser et al. is silent regarding determining the cooking cycle is within a predetermined amount of time of completion; and
in response to determining the cooking cycle is within the predetermined amount of time, activating a heating element to increase the temperature of the cooking medium in the fry pot beyond the first temperature set-point.
 French et al. teaches “determining the cooking cycle is within a predetermined amount of time of completion” (para.0040, i.e., an initial par-fry oil temperature of 353F for about 190 seconds); and
para.0040, i.e., then removed from the batch fryer and dipped in oil at an initial finish-fly temperature of about 390 F. Please noted that the predetermined amount of time is within 190 seconds and then the temperature can be increased to 390F after 190 seconds). Reeser et al. teaches a fryer device. French et al. teaches a fryer device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Reeser et al. with French et al., by modifying Reeser et al.’s frying process according to French et al.’s frying process, to provide desirable organoleptical properties such as taste and texture (para.0007) that has lower levels of oil than a tranditionally fried food product but still retains desirable organoleptical properties similar to traditional potato chips (para.0008) as taught by French et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of reducing overall oil content of the finished food product to prevent chips greasy or oily and hence more desirable to consumers (para.0006) as taught by French et al. 
 	Regarding claim 22, modified Reeser et al. discloses the second temperature set-point is equal to one of the following, whichever is less:
 	  a sum of: a maximum set-point temperature delta plus the first temperature set-point, or
 	 “an overall maximum temperature” (French et al., para.0040, i.e., then removed from the batch fryer and dipped in oil at an initial finish-fly temperature of about 390 F. Please noted that the temperature increases to 390F within the range from 191-220 seconds (second heating period)).
 	Regarding claim 23, modified Reeser et al. discloses “the maximum set-point temperature delta is 10 degrees Fahrenheit is required if the overall maximum temperature is not the second temperature set-point” (in this case, Reeser teaches the overall maximum temperature 390F is the second temperature set-point).
 	Regarding claim 25, modified Reeser et al. discloses “the first temperature set-point is a cooking cycle temperature set-point that is selected for cooking a food product in the cooking cycle, the second temperature set-point is a filtration cycle temperature set-point, and the step of controlling the temperature of the cooking medium in the fry pot during at least a portion of the cooking cycle using the second temperature set-point is performed to preemptively heat up the cooking medium above the cooking cycle temperature set-point before an end of the cooking cycle” (French et al., para.0040, discussed about a first temperature set point 353F and a second temperature set point 390F. Please noted that the second temperature can be used as a filtration cycle temperature set point since it is capable of performing heating during the cooking cycle), “thereby to start the filtration cycle with cooking medium at a higher temperature and thus reduce a reheating time period needed after the filtration cycle to return the cooking medium back to the cooking cycle temperature set-point after a temperature drop that occurs during the filtration cycle” (Reeser, abstract. The filtration cycle can be performed after the cooking cycle so that Resser’s device is capable of starting the filtration cycle with cooking medium at a higher temperature and thus reduce a reheating time period needed after the filtration cycle to return the cooking medium back to the cooking cycle temperature set-point after a temperature drop that occurs during the filtration cycle).


 	Claims 14-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reeser et al. (US 2011/0287154) in view of French et al. (US 2013/0136834) as applied in claims 13, 22-23 and 25 above, and further in view of Feinberg et al. (US 2008/0213446).
 Regarding claim 14, modified Reeser et al. discloses all the features of claim limitation as set forth above except for prior to entering the filtration cycle, deactivating the heating element.
Feinberg et al. teaches prior to entering the filtration cycle, deactivating the heating element (para.0082, i.e., at the end of the daily period of operation the heat was turned off the vat oil was filtered and allowed to cool to room temperature). Reeser et al. teaches a fryer device. Feinberg et al. teaches a fryer device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Reeser et al. with French et al., by deactivate Reeser et al.’s heating process at the end of cooking cycle according to Feinberg et al.’s end of cooking cycle heating process such as deactivate heating element prior entering the filtration cycle, to allow oil medium to cool to room temperature until heated for beginning the period of restaurant operation the following day (para.0082) so save cost and reduce usage and extend lifetime of the device.  
	Regarding claim 15, modified Reeser et al. discloses “during the filtration cycle and in response to determining the cooking medium has reached a predetermined level Feinberg et al., paragraph 0054, i.e., pump  is turned on … debris can be removed from vat (i.e., fryer pot) before filling with filtered oil … when oil reaches the level of heating element , the heating element is activated to reheat the oil in vat (i.e., fryer pot) 14.  Please noted that the para.0054 discussed about the filtration process and when the oil level reaches the heating element, the heating element can be activated to reheat the oil in vat). 
 	Regarding claim 17, modified Reeser et al. discloses all the features of claim limitations as set forth above except for draining at least a portion of the cooking medium from the fry pot into a drain pan; filtering the cooking medium that has been drained; and returning the filtered cooking medium to the fry pot.
 	Feinberg et al. teaches “draining at least a portion of the cooking medium from the fry pot into a drain pan” (Feinberg et al.,  fig.2 shows draining oil from the fry pot 14A via conduit to a drain pan 24); “filtering the cooking medium that has been drained” (Feinberg et al.,  filter 28 is used to filter the cooking medium that has been drained); and “returning the filtered cooking medium to the fry pot” (Feinberg et al.,  fig.2 shows the pump is used to return the filtered cooking medium to the fry pot and para.0054, i.e., pump is then turned on to send a quantity of filtered oil to vat (fryer pot) 14). Reeser et al. teaches a fryer device. Feinberg et al. teaches a fryer device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Reeser et al. with French et al., by adding Feinberg et al.’s drain pan to Reeser et al.’s fryer device, in order to store the filtered oil and supply said filtered oil as needed (para.0054) as taught by Feinberg.
 	Regarding claim 18, modified Reeser et al. discloses “receiving data from a user interface of the fryer” (Feinberg et al., fig.3 shows user interface i.e., box shows “are you sure yes or no” and if user select “yes” then proceed with another box “Automatically filter, refill oil to level turn heat on”); and “only draining at least a portion of the cooking medium from the fry pot into the drain pan if the data indicates the fryer should proceed with the filtration cycle” (Feinberg et al., para.0020, i.e., filtering the oil when a predetermined threshold value is reached based on the elapsed time since the last filtration and the number of batched cooked. Please noted that the data refers to a predetermined threshold value and the portion of the cooking medium refers to claim 17 “at least a portion of cooking medium” which can be any amount of cooking medium).
 	Regarding claim 19, modified Reeser et al. discloses “in response to the data indicating the fryer should not proceed with the filtration cycle” (Feinberg et al., para.0052, in this example, a filter routine will be triggered filtering the oil every 10 batches. In other words, the data indicating the fryer should not proceed with the filtration cycle if less than 10 batches), “resuming control of the temperature of the cooking medium in the fry pot using the first temperature set-point” (Feinberg et al., fig.3, shows filter option can be selected NO then allow cooks to continue. This suggest the cooks continue at a cooking temperature. Please noted that modified Reese et al. teaches the first temperature set-point)
 	 Regarding claim 20, modified Reeser et al. discloses “displaying” (Feinberg et al., para.0039, i.e., display panel 20), on the user interface, “a prompt requesting a user confirm the filtration cycle, wherein the data indicating the fryer should proceed with the filtration cycle is received from the user interface in response to the user confirming the filtration cycle” (Feinberg et al., fig.3 shows user interface i.e., box shows “are you sure yes or no” and then box shows “Automatically filter, refill oil to level turn heat on”).
Regarding claim 21, modified Reeser et al. discloses “the first temperature set-point depends on a type of food product being cooked during the cooking cycle” (Feinberg et al., para.0077, i.e., the French fries are cooked in vat oil heated to a desired temperature.  Please noted that modified Reeser et al. teaches the first temperature set-point).


 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reeser et al. (US 2011/0287154) in view of French et al. (US 2013/0136834), Feinberg et al. (US 2008/0213446) as applied in claims 14-15 and 17-21 above, and further in view of Fritzsche (US 4,684,412).
 Regarding claim 16, modified Reeser et al. discloses all the features of claim limitation as set forth above except for the heating element is controlled using one of the first temperature set-point or the second temperature set-point when activated during filtration cycle. 
 	Fritzsche teaches “the heating element is controlled using one of the first temperature set-point or the second temperature set-point when activated during filtration cycle” (col.3 at lines 1-11, i.e., the flow paths, which are in parallel beyond the pump outlet, permit filtration of the fat, while cooking).  Modified Reeser et al. teaches a fryer device having heating and filtration device. Fritzsche teaches fryer device having heating and filtration device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Reeser et al. with Fritzsche, by modifying Reeser et al.’s heating and filtration method according to Fritzsche’s heating and filtration method, to allow continuous heating so that during filtration cycle the filter .
 	














	
 	

 

Response to Arguments
 	Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “ 35 USC 112 b rejections …” on page 7 of remark.
 	In response, examiner agreed that the amendment to claims overcome 35 USC 112b rejections. However, examiner found additional 112 issues. Please see 35 USC 112b rejection above.
 	(2) With respect to 102 rejection, examiner discussed about this rejection in the interview and agreed that Feinberg is not fairly teach the second set point temperature. However, examiner found additional references. Feinberg is now used as a secondary reference. Thus, arguments are moot.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761